Order denying motion to apportion judgment affirmed, with ten dollars costs and disbursements. The date of the accrual of the newly-created cause of action under section 211-a of the Civil Practice Act,  is the date of commission of the tort involved. That section is subject to the general rule that, in the absence of a clear expression of legislative intent that it is to be retroactive, a statute shall be construed as prospective only. (Jacobus v. Colgate, 217 N. Y. 235, 240.) The statute relates only to judgments based on torts committed subsequent to September 1, 1928. A judgment merely declares, as of its daté, the measure of obligation of the parties to each other as of the date of the alleged commission of the tort. On the latter day in the case at bar no right to contribution existed. A different view would make the rights of litigants depend upon the variable effects of different calendars. Kapper, Carswell and Tompkins, JJ., concur; Lazansky, P. J., and Seudder, J., dissent upon the following ground: The right to contribution among joint tort feasors under section 211-a of the Civil Practice Act is created out of the judgment against them and the payment by one of them of the judgment or of more than his share. In the ease at bar judgment and payment were subsequent to the enactment of the said section.